Citation Nr: 1706257	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for a right knee condition, secondary to a right ankle condition.

3.  Entitlement to service connection for a left knee condition, secondary to a right ankle condition.

4.  Entitlement to service connection for a right hip condition, secondary to a right ankle condition.

5.  Entitlement to service connection for a left hip condition, secondary to a right ankle condition. 

6.  Entitlement to service connection for a lumbosacral or cervical strain, secondary to a right ankle condition.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, secondary to a right ankle condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2016, the Veteran testified at a hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

In March 2016, the Board remanded the Veteran's claims for further evidentiary development.

All issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Veteran contends that he is entitled to service connection for a right ankle condition, and the following conditions, secondary to the right ankle condition: bilateral knee condition, bilateral hip condition, and degenerative joint disease in the back.  Additionally, the Veteran contends that he is entitled to service for bilateral carpal tunnel syndrome.  For the following reasons, the Board finds remands are warranted for all pending claims.

As pertaining to all of the Veteran's claims on appeal, at the January 2016 hearing, the Veteran explained he had received all of his most recent medical care at the VA.  The Veteran believed a VA doctor made notes concerning his gait and the effects of an altered gait on his knee, back, and hip pains.  To date, it is not clear that all potential pertinent VA records have been obtained; there appear to be gaps in Virtual VA.  As such, before the Board may adjudicate the Veteran's claims, all of the Veteran's medical records must be associated with the file.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Concerning the Veteran's joint claims, the Veteran believes that the residuals of a 1986 in-service ankle sprain causes the crepitus and "crunching" he currently experiences in his ankle, which causes him to alter his walking gait, thereby causing pain in his hips, knees, and back.

A review of the facts reveals that in November 2009, the Veteran underwent a C&P examination for his right ankle and related conditions.  The examiner determined the Veteran's in-service sprain resolved in service and could not be responsible for the pain in his right ankle or his bilateral knee, bilateral hip, or degenerative joint disease in the back.

In the January 2016 hearing, the Veteran explained, in a very detailed and specific manner, how the residuals of his right ankle currently affected his knees, hips, and back.  Specifically, the swelling in his right ankle affects his gait, and the gait changes, in turn, affect his knees, hips, and back.

In April 2016, the Veteran underwent a C&P examination for his right ankle in which he was diagnosed with mild soft tissue swelling.  The examiner opined that the Veteran's condition was less likely than not caused by an in-service incident or event.  The examiner did not discuss the Veteran's gait, aside from noting its symmetry.

The Board finds inadequate the April 2016 examination determining the Veteran's ankle condition was not related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
In this case, the VA opinion of record failed to provide any rationale for the rendered conclusion or provide any analysis of the Veteran's contentions that his in-service sprain altered his walking gait.  Accordingly, upon remand, a new examination is warranted.

As for the Veteran's remaining joint claims on appeal, the Veteran is entitled to updated examinations, as in the additional C&P examinations for hips, knees, and back, the April 2016 examiner determined the Veteran did not suffer from any diagnosable ankle condition and, as such, could not be responsible for causing pain in his knees, hips, or back.  Upon remand, new examinations are necessary in which the examiner provides a thorough discussion of the Veteran's contentions that his in-service sprain altered his walking gait and caused his current joint pains, and whether or not the examiner agrees with the Veteran's attending physician who believes the Veteran's altered gait affects his knees, back, and hips.

Concerning the Veteran's bilateral carpal tunnel syndrome, the Veteran contends that it originated in service due to the repetitive motions of truck-driving.  In service, he experienced numbness in his wrists, and he was diagnosed with carpal tunnel syndrome several years ago.  At the Veteran's April 2016 examination, the examiner opined the Veteran's condition was less likely than not related to service, as he developed carpal tunnel syndrome only three years previous to the examination.  This assertion, however, belies the fact that the Veteran reported to the examiner that he experienced symptoms of carpal tunnel syndrome and numbness and tingling in service and in the intervening years between his service and the diagnosis.  The Board cannot rely upon an examination that inaccurately asserts the facts on record.  See Reonal v. Brown, 19 Vet. App. 171, 179 (2005) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records since 2010. 

2.  After the above has been accomplished, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the residuals of the Veteran's right ankle sprain.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the right ankle sprain is related to the Veteran's time in service. 

***In making this determination, the examiner should particularly consider the Veteran's lay testimony concerning his right ankle sprain and the aftereffects, as well as provide a detailed explanation of the Veteran's walking and standing gait and whether or not it causes the Veteran to carry his weight in any particular manner.

***Moreover, the examiner should discuss any notes found in the Veteran's medical record from the VA concerning the Veteran's gait.

3.  After the above items have been accomplished, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral knee condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the bilateral knee condition was caused by or aggravated by the Veteran's right ankle condition, as evidenced by the Veteran's altered gait.

***In making this determination, the examiner should particularly discuss any relationship between the Veteran's gait and his knee pain.

3.  After the first two remand directives have been accomplished, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral hip condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the bilateral hip condition was caused by or aggravated by the Veteran's right ankle condition, as evidenced by the Veteran's altered gait.

***In making this determination, the examiner should particularly discuss any relationship between the Veteran's gait and his hip pain.

4.  After the first two remand directives have been accomplished, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's degenerative joint disease of the lumbosacral spine.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the degenerative joint disease was caused by or aggravated by the Veteran's right ankle condition, as evidenced by the Veteran's altered gait.

***In making this determination, the examiner should particularly discuss any relationship between the Veteran's gait and his lower back pain.

6.  After the first remand directive has been accomplished, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral carpal tunnel syndrome.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the bilateral carpal tunnel was caused by the Veteran's duties as a truck driver while in service.

***The examiner should particularly discuss the Veteran's contentions that his symptoms began during service and continued in the intervening years between his service and diagnosis.

7.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


